Citation Nr: 0828729	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  04-12 042	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for bilateral hearing loss for the period of time 
prior to October 14, 2004.

2.  Entitlement to a level of special monthly compensation 
(SMC) at higher than the intermediate rate between levels (m) 
and (n) for the period of time prior to October 14, 2004.

REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1966 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.

This appeal was previously before the Board in November 2006, 
when it was remanded for additional development.

By an April 2008 Supplemental Statement of the Case, the RO 
denied the veteran's claims for a disability rating in excess 
of 10 percent for bilateral hearing loss for the period of 
time prior to October 14, 2004 and a level of SMC higher than 
the intermediate rate between levels (m) and (n) for the 
period of time prior to October 14, 2004.


FINDING OF FACT

On July 21, 2008 the Montgomery RO notified the Board that 
the veteran had died in June 2008; a copy of his Social 
Security Administration death notice screen is associated 
with the claims file.


CONCLUSION OF LAW

Due to the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.



		
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


